                      IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                     AT WINCHESTER


  JEREMIAH MYERS and                           )
  CLARISSA MYERS,                              )
                                               )
                PLAINTIFFS,                    )
                                               )
  vs.                                          )   Case No. 4:18-cv-00039-TWP-SKL
                                               )   JURY DEMAND
  AJ CUNNINGHAM, CHARLIE WILDER,               )
  and TRACY CITY, TENNESSEE,                   )
                                               )
                DEFENDANTS.                    )


             SECOND AMENDED NOTICE OF DEPOSITION

         PLEASE TAKE NOTICE THAT, pursuant to Rule 30, of the Federal Rules of

  Civil Procedure, the Plaintiffs will, on March 9, 2020, take the deposition of Tina M.

  Prater. A simultaneous stenographic record will be made by a court reporter who is

  also a notary public. A video record will also be made.

         The deposition will commence at 10:00 a.m., Grundy County, Tennessee, time

  and may continue from day to day until completed. However, the deposition may be

  adjourned and rescheduled.

         The deposition will be taken at the offices of Grundy County Attorney, William

  Rieder, 214 N.E. Atlantic Street, Tullahoma, Tennessee 37388. The deposition is to

  be taken pursuant to the Federal Rules of Civil Procedure, and may be used for any

  purpose permitted under the Rules.




Case 4:18-cv-00039-JEL-SKL Document 106 Filed 03/04/20 Page 1 of 2 PageID #: 1010
                                    Respectfully Submitted,

                                    MOSELEY & MOSELEY
                                    ATTORNEYS AT LAW



                                    BY: /s/ James Bryan Moseley
                                           James Bryan Moseley, No. 021236
                                    Attorneys for Plaintiffs
                                    237 Castlewood, Suite D
                                    Murfreesboro, Tennessee 37129
                                    615/ 254-0140
                                    Fax: 615/ 244-2270


                                CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and correct copy of the foregoing
  document was served upon all counsel of record by electronic mail via the Court’s
  electronic filing system or through alternate means for anyone not a part of the
  electronic filings in this case:

  Mark E. McGrady, Esq.                          Dan R. Pilkington, Esq.
  211 7th Avenue, North, Suite 500               1500 Riverview Tower
  Nashville, TN 37219                            900 South Gay Street
  Attorney for Defendants Cunningham             P.O. Box 131
  and Wilder                                     Knoxville, TN 37901
                                                 Attorney for Tracy City, Tennessee
  W Gerald Tidwell, Jr., Esq.
  P. O. Box 4369
  Chattanooga, TN 37405
  Attorney for Defendants Cunningham
  and Wilder

  on this 4th day of March, 2020.

                                             /s/ James Bryan Moseley
                                                   James Bryan Moseley

  Copy to:     Luke A. Evans, Esq.
               William Rieder, Esq.




Case 4:18-cv-00039-JEL-SKL Document 106 Filed 03/04/20 Page 2 of 2 PageID #: 1011
